DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                 MICHAEL JOSEPH EDMONDSON,

                              Appellant,

                                  v.

                        STATE OF FLORIDA,

                              Appellee.


                           No. 2D21-1298



                         September 3, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Hillsborough County; Christopher C. Sabella, Judge.

Michael Joseph Edmondson, pro se.

PER CURIAM.

     Affirmed. See Zink v. State, 951 So. 2d 34 (Fla. 2d DCA 2007);

Curi v. State, 36 So. 3d 853 (Fla. 3d DCA 2010); Ubilla v. State, 8

So. 3d 1200 (Fla. 3d DCA 2009); Jones v. State, 988 So. 2d 1109

(Fla. 3d DCA 2008); Cala v. State, 854 So. 2d 840 (Fla. 3d DCA

2003); Bynes v. State, 854 So. 2d 289 (Fla. 4th DCA 2003); Spikes
v. State, 851 So. 2d 252 (Fla. 3d DCA 2003); Rodriguez v. State, 826

So. 2d 464 (Fla. 3d DCA 2002).


BLACK, SLEET, and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2